Citation Nr: 0320245	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  93-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for panic disorder with agoraphobia, for the period prior to 
February 8, 2002.

2.  Entitlement to a rating in excess of 70 percent for panic 
disorder with agoraphobia, for the period beginning February 
8, 2002.

3.  Entitlement to a rating in excess of 30 percent for a low 
back disability.  

4.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.  

5.  Entitlement to an effective date earlier than February 8, 
2002, for the assignment of a total disability rating based 
on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his spouse 

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1982 to 
January 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 RO rating decision.  In January 1996, 
the Board remanded the veteran's claims for additional 
development, and the case has now returned for further 
adjudication.  

In a January 1991 written statement, the veteran appeared to 
raise a claim for service connection for tinnitus.  This 
matter has not been developed or certified for appeal, and is 
not inextricably intertwined with the issues now before the 
Board on appeal.  Therefore, it is referred to the RO for 
appropriate action. 

The veteran's claims concerning panic disorder with 
agoraphobia, a low back disability, and bilateral 
sensorineural hearing loss are discussed in the decision 
section, while the claim for an effective date earlier than 
February 8, 2002, for the assignment of a TDIU is discussed 
in the remand section below.


FINDINGS OF FACT

1.  For the period prior to February 8, 2002, the veteran's 
psychiatric disability was manifested by reports of weekly 
panic attacks which apparently prevented him from driving and 
kept him at home with his wife and two children; the 
disability was not manifested by significant memory problems, 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, or difficulty in understanding complex 
commands.

2.  For the period beginning February 8, 2002, the veteran's 
psychiatric disability has been manifested by continued 
reports of weekly panic attacks and depression; the 
disability is not manifested by virtual isolation in his 
community, a gross repudiation of reality or impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
maintain minimal personal hygiene, disorientation to time or 
place, or memory loss.  

3.  The veteran's low back disability includes lumbar 
paravertebral myositis with L4 compression fracture, as well 
as anterior L3-4 disc herniation with secondary L4 
anterosuperior limbus vertebra formation. 

4.  The veteran's low back disability has been manifested by 
subjective complaints of low back pain with tenderness and 
stiffness; objectively, some limitation of flexion, 
tenderness, and spasms of the low back has been shown; there 
is no evidence of absent ankle jerk or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a one-year period; VA examiners 
have found no fatigue, weakness, lack of endurance, or 
weakened movement following repetitive use or during flare-
ups

5.  Bilateral hearing loss has been manifested by a pure tone 
threshold average at 1,000, 2,000, 3,000, and 4,000 HZ of no 
greater than 39 decibels, with a speech discrimination 
ability of no less than 92 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for panic disorder with agoraphobia have not been met 
for the period prior to February 8, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.126, 4.132, 
Diagnostic Code 9412 (as in effect prior to November 6, 
1996), 4.130, Diagnostic Code 9412 (as in effect beginning 
November 6, 1996); Fenderson v. West, 12 Vet. App. 119 
(1999). 

2.  The criteria for a disability rating in excess of 70 
percent for panic disorder with agoraphobia have not been met 
for the period beginning February 8, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.126, 
4.132, Diagnostic Code 9412 (as in effect prior to November 
6, 1996), 4.130, Diagnostic Code 9412 (as in effect beginning 
November 6, 1996); Fenderson v. West, 12 Vet. App. 119 
(1999). 

3.  The criteria for a rating in excess of 30 percent for a 
low back disability (to include lumbar paravertebral myositis 
with L4 compression fracture, and anterior L3-4 disc 
herniation with secondary L4 anterosuperior limbus vertebra 
formation) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Codes 5021, 5289, 5292, 5293, 5295, 8520, 8620, 
8720 (as in effect prior to and beginning September 23, 
2002); VAOPGCPREC 36-97 (Dec. 12, 1997).  

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).

I.  Panic disorder with agoraphobia

By a July 1992 rating decision, the RO granted service 
connection for panic disorder with agoraphobia, and assigned 
an initial 10 percent rating (effective for July 28, 1991).  
The veteran specifically indicated his disagreement with this 
initial rating in an April 1993 written statement, and 
subsequently perfected his appeal.  By an April 2002 rating 
decision, the RO increased the initial rating to 30 percent, 
effective from July 28, 1991, and assigned a 70 percent 
rating, effective from February 8, 2002.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

The regulations pertaining to rating psychiatric disabilities 
(including panic disorder and agoraphobia) were revised 
effective November 7, 1996.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

Therefore, the Board must evaluate the veteran's claim from 
the effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Under the "old" regulations pertaining to panic disorder 
and agoraphobia, in effect prior to November 7, 1996, a 10 
percent rating was warranted for "less than criteria for the 
30 percent" rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility and efficiency levels be so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent rating 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating 
required that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9412 (as in effect prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 95 
(1994) (holding that the criteria in 38 C.F.R. § 4.132 for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

The "new" regulations pertaining to rating panic disorder 
and agoraphobia, in effect as of November 7, 1996, are found 
in 38 C.F.R. § 4.130, Diagnostic Code 9412 (2002) and are set 
forth in pertinent part below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.............	100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..................................        70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.....................        50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)...30 
percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; for symptoms that 
are controlled by continuous 
medication........     10 percent

38 C.F.R. § 4.130, Diagnostic Code 9412 (2002).

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate statement of the case.  Id. at 126 
and 132.  With an initial rating, the RO can (as it did here) 
assign separate disability ratings for separate periods of 
time based on the facts found.  Id. at 126.  The Board will 
consider the separate rating stages to determine if higher 
ratings are warranted.  

The RO in this case has not violated the principles of 
Fenderson.  Indeed, the RO has considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for panic disorder with agoraphobia for any period of 
time since his original claim, and has ultimately determined 
that a 30 percent rating was warranted from the initial grant 
of service connection, and that a 70 percent rating was 
warranted effective from February 8, 2002.  The Board will 
review these findings in accordance with Fenderson.  

A.  Period prior to February 8, 2002

The evidence reflects that at an April 1990 VA general 
examination, the veteran was alert, coherent, relevant, 
cooperative, and well oriented.  There were no signs of 
mental disease.  

He was seen in an outpatient setting in November 1990, 
complaining of chest pains.  Following an examination, he was 
diagnosed as having anxiety reaction with somatization and 
hyperventilation.  In a May 1991 entry, a VA psychologist 
noted that he had seen the veteran on four occasions to help 
him with recent episodes of anxiety and panic.  These 
episodes had apparently prevented him from working, and even 
driving had been a problem (because of fear that he would 
lose control during a panic attack).  The veteran was advised 
about relaxation techniques and cognitive-behavior strategies 
to help control these episodes.  He was also prescribed 
medication.  

At an August 1991 private examination, the veteran appeared 
alert and oriented in all spheres, with good memory and 
abstraction.  He was logical and coherent, and there were no 
delusions or hallucinations noted. 

At another August 1991 private examination, he reported that 
he lived in a rural house with his wife and two children.  He 
did not do any housework.  He avoided travel, even to close-
by places.  He had friends, but did not visit with his 
neighbors.  During the day, he would spend his time at home, 
reading magazines, watching television, and looking for 
things to do to enjoy himself.  On examination, he displayed 
a serious facial expression.  He had appropriate voice volume 
and intonation.  He came to the interview voluntarily, and 
was cooperative and accessible.  His behavior was spontaneous 
and he took the initiative in answering questions.  He came 
to the interview accompanied, but was interviewed alone.  
Production of ideas was adequate, with an appropriate flow.  
Line of thought was clear, associations of ideas were 
appropriate, and response time was generally adequate.  
Concentration during the interview was preserved, and he had 
no difficulty remembering dates and events.  Recent memory 
was preserved in 4/5, and he could perform simple 
calculations.  Judgment was preserved for common sense of 
daily living and the consequence of his actions.  Insight 
into his current condition was retained.  

During the interview, there were no persecutory ideas of 
reference, nor any suicidal or homicidal ideas.  There was no 
marked deterioration of thoughts or responses to 
hallucinatory stimuli.  There was no strange or bizarre 
behavior, nor any ritual tics or mannerisms.  Affect was 
appropriate, and mood was anxious and sad.  His senses were 
clear and he was in contact with reality.  The diagnostic 
impression was panic attack (by history) but no Global 
Assessment of Functioning (GAF) score was proffered by this 
examiner.   

A "Mental Impairment Evidence Report" reveals that the 
veteran sought private psychiatric treatment between May 1991 
and January 1992, for symptoms including shortness of breath, 
"unsteady feelings," heart palpitations, trembling, nausea, 
abdominal distress, chest discomfort, fear of losing control 
or being insane, social withdrawal, hot and cold flashes, 
tingling, and an inability to drive.  This report also 
indicates that the veteran's family and social relationships 
were considered to be severely limited, and that he had 
moderately impaired short-term memory.  Long- term memory was 
not considered to be significantly impaired, however.  The 
veteran apparently became easily distracted and had poor 
concentration.  His ability to focus his attention and 
complete tasks in an appropriate manner seemed severely 
limited.  He had a "normal level of knowledge," but his 
ability to understand facts and draw conclusions was 
considered severely limited.  The private psychiatrist 
concluded that the veteran was unable to leave his home 
without a trusted companion, that he was unable to function 
in almost all areas, and that he was totally disabled.  The 
veteran was diagnosed as having panic attacks with 
agoraphobia, and his GAF score was noted to be "40-31."   

In a "Mental Residual Functioning Capacity Assessment" 
dated in August 1991, a private psychiatric consultant noted 
that the veteran was not significantly limited in the 
following abilities: remembering locations or work-like 
procedures; understanding, remembering, and carrying out 
instructions (whether they be very short and simple or 
detailed); maintaining attention and concentration for 
extended periods; working in coordination with or in 
proximity to others without being distracted by them; and 
making simple work-related decisions.  The veteran was 
considered to be markedly limited in his ability to perform 
activities within a schedule, maintain regular attendance, 
and be punctual with customary tolerances.  He was considered 
moderately limited in his ability to sustain an ordinary 
routine without special supervision.  

The veteran was also noted to have panic attacks and be 
afraid to go out of his house.  Most of the time, he was 
confined to his home environment.  His panic attacks 
reportedly occurred three to four times weekly.  The 
condition was deemed to adversely affect his activities of 
daily living and social relationships.  While his cognitive 
functions were conserved and he was able to perform complex 
procedures, panic attacks apparently interfered with his 
ability to perform activities within a schedule and maintain 
regular attendance in a work setting.  He was apparently 
unable to relate effectively with the general public due to 
his emotional condition and the demands that this type of 
interaction presented.  He was, however, deemed able to 
relate on a one-to-one basis at his home, without the demands 
of going outside.  

A very similar "Mental Residual Functioning Capacity 
Assessment" report was prepared in September 1991.  This 
time, however, it was noted that the veteran could sustain 
his attention and concentration for two hours, and perform at 
an adequate pace.  He apparently could also interact with the 
public, co-workers, and supervisors.  While he could make 
plans and decisions independently, he could not tolerate 
frequent changes in the work setting, particularly in "open 
places."  

During a November 1991 private outpatient visit, the veteran 
reported that he suffered from panic attacks (during which 
his blood pressure rose and he would sweat excessively).  On 
examination, he was wearing appropriate clothes, had a 
cooperative, attentive attitude, and made good visual 
contact.  His facial expression was anxious, however.  Speech 
volume and speed were normal.  He was alert and oriented to 
time, place, person, and space.  Concentration and general 
knowledge were adequate, and intellectual level was average.  
His judgment and insight were deemed to be poor.  

On a February 1992 "Mental Residual Functioning Capacity 
Assessment" report, it was noted that the veteran had good 
contact with reality.  He was alert, coherent, relevant, and 
able to understand the spoken word and communicate with 
others.  He had good impulse control.  Cognition was 
essentially reserved, although there had been some lapses of 
memory, attention, and concentration due to a recent 
depression.  He seemed anxious, depressed, and prone to panic 
attacks.  

At a May 1992 VA mental disorders examination, he said he had 
last worked in January 1991, and had been living on his VA 
compensation benefits.  He stated that his panic attacks 
manifested daily by diarrhea, sweating, lowered blood 
pressure, palpitations, dizziness, nausea, and weakness.  He 
said that he could not stand crowds, work, or driving.  He 
did report some minor improvement from medication.  He said 
that his condition had disabled him greatly and prevented him 
from getting involved in any physical activity.  On 
examination, the veteran was clean, adequately dressed and 
groomed, alert, and oriented times three.  Mood was 
depressed, affect was blunted, attention and concentration 
were good, and speech was clear, coherent, and soft.  He was 
not hallucinating, nor was he suicidal or homicidal.  Insight 
and judgment were good, as was his impulse control.  He was 
diagnosed as having panic disorder with agoraphobia.  His GAF 
score was assessed to be 60 (and 65 for the prior year).   

At a July 1992 private examination, the veteran said he felt 
depressed and pessimistic with despair.  He said he would 
become easily irritated and an anxiety attack would 
immediately come over him.  He was apparently not able to 
drive.  He took medication constantly and reportedly did not 
sleep well (only about four hours a day).  When he did sleep, 
he apparently moved about the bed, kicking and waking up 
quickly, in tears.  He said that his "personality has 
changed completely; I feel like a vegetable."  He continued 
to live with his wife and two children.  His daily activities 
were reportedly minimal; he spent his time in the house and 
did some household chores since his wife had to work to 
support the family.  His interpersonal relations were 
markedly limited.  He did not drive and did not travel alone 
because of the immense fear that a panic attack would come 
over him.  He depended on his wife to do everything, although 
he could take care of his personal needs.  

The veteran was dressed appropriately and looked his age.  He 
entered the office quickly and sat down.  During the 
interview, he remained alert, kept visual contact, and was 
very attentive to the questions asked.  His tone of voice was 
normal, logical, and relevant.  Affect was appropriate.  He 
was oriented in the three spheres.  His knowledge of his past 
was consistent and he executed simple arithmetic well.  He 
remained attentive but was easily distracted.  Thought 
content was depressive, and he had feelings of fear and low 
self worth.  He had thought about, but not attempted, 
suicide.  There were no visual or auditory hallucinations, 
nor any persecutory delusions.  Immediate, past, and distant 
memory was moderately limited.  Judgment and self-critical 
ability were severely limited.   

The veteran was diagnosed as having panic attacks with 
agoraphobia, and his GAF was assessed to be "40-30."  The 
private psychiatrist noted that the veteran's prognosis was 
poor and that he was totally and permanently disabled from 
social, emotional and work points of view.  The examiner 
further noted that the veteran was "not able to be employed 
in any remunerative job."  

At his December 1993 Travel Board hearing, the veteran 
testified that he had to take psychiatric medication every 
six hours, and that he could not drive or be in the house 
alone.  He said he was very aggressive, and that this was 
something he could not control.  He said he went to a private 
physician every month for his symptoms.  The veteran's mother 
testified that the veteran would become nervous and did not 
like to be by himself.  If his wife would leave their house 
in the morning, the veteran would come over to his mother's 
house.  Some days, the veteran would apparently wake up all 
right, but would become very aggressive unless he took his 
medication.  She said that the veteran despaired and threw 
things.  The veteran's wife testified that although he did 
not hit either of their two children, he would go to his room 
and cry after punishing them.  The veteran stated that he 
typically would wake up at 6 or 6:30 in the morning, take his 
medication, wake his children, and then go back to bed.  He 
would stay in bed (sleeping) until 11 or 12.  He then would 
sit around the house.  He denied having any friends, but did 
say that he went to church four times a week with his wife 
and children. 

At an October 1997 VA examination, the veteran reported that 
he was still married and that he had not been hospitalized 
for psychiatric purposes.  His panic episodes were usually 
manifested by a general sensation of restlessness accompanied 
by chest oppression, palpitations, shortness of breath, and a 
sensation like he was going to lose his mind or have a heart 
attack.  Gastrointestinal symptoms (such as diarrhea) also 
accompanied these episodes.  The veteran said that he had 
tried to deal with his condition over the years, and slowly 
had been able to at least go out of the house (although 
always accompanied).  He did not like to go out alone for 
fear of having an episode.  While he tried to go out with his 
family occasionally, most of his time was spent at home 
listening to music.  He could not tolerate closed spaces.  

On examination, he appeared adequately dressed and groomed.  
Even from the very beginning of the interview, he was very 
tense, apprehensive, and rather angry.  He was very well 
aware of the interview situation.  He was alert, relevant, 
coherent, and logical in his answers.  The content dealt 
mostly with the description of his symptoms in relation to 
his panic attacks.  He did not mention any precipitating 
event to the episodes.  He was not delusional, hallucinatory, 
suicidal or homicidal.  Affect was adequate.  He was oriented 
in person, place, and time.  Memory was preserved and 
intellectual capacity was maintained.  Judgment was adequate 
and insight was superficial.  He was diagnosed as having 
panic disorder and his GAF score was noted to be 60.   

Upon review of the evidence, the Board finds that an 
evaluation in excess of 30 percent is not warranted for this 
period under the "old" regulations effective prior to 
November 7, 1996.  Although he reported having panic and 
anxiety attacks which apparently prevented him from driving 
or working, the veteran consistently appeared for 
examinations (both private and VA) alert, coherent, 
cooperative, well oriented, and with adequate concentration 
and memory.  Moreover, while the veteran indicated that he 
was confined to his home environment, it was also evident 
that he remained in close relationships with his mother, 
wife, and children, and even attended church.

The Board acknowledges that private physicians (twice in a 
six-month period in 1992) assigned the veteran GAF scores 
ranging from 30 to 40, which essentially represents as 
follows: "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school)."  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), American Psychiatric Association (1994).  

However, this is in stark contrast with the GAF scores of 60 
(assessed in May 1992 and, over five years later, in October 
1997).  A GAF score of 60 represents as follows: "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  This assessment 
comports more closely with the anecdotal evidence concerning 
the veteran's lifestyle and relatively close relationship 
with his family during this period.  In short, the record for 
this period simply does not reflect the considerable 
impairment in the ability to maintain relationships, or the 
reduction of reliability, flexibility, or efficiency that 
would warrant a 50 percent rating under the "old" criteria. 

Moreover, the details emerging from the veteran's medical 
records and examination reports from this period do not 
reflect that a 50 percent rating is warranted under the 
"new" criteria (which became effective November 7, 1996).  
For example, the veteran's memory was routinely found to be, 
at worst, moderately limited.  Often, his memory was deemed 
to be good, as was his concentration.  While the veteran did 
report having panic attacks several times weekly, he simply 
did not display (on a consistent basis), the flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, or difficulty in understanding complex commands which 
would warrant a 50 percent rating under the "new" 
Diagnostic Code 9412.  In short, the evidence for the period 
prior to February 8, 2002 does not reflect that the veteran 
is entitled to a rating in excess of 30 percent under either 
the "old" or "new" rating criteria.  

B.  Period beginning February 8, 2002

The evidence for this period consists solely of the report of 
a VA examination conducted on February 8, 2002.  The veteran 
was accompanied by his mother, but was examined alone.  He 
said that he had stopped visiting his private psychiatrist 
due to financial problems.  He reported that he still had not 
worked since the early 1990s.  He continued to live with his 
wife and two children, whom he said provided him with good 
support.  He said he suffered from depression and anxiety, 
but medication apparently made him feel better.  He said he 
suffered from sudden anxiety attacks, in which he suffered 
from confusion, diarrhea, palpitations, shakes and blurry 
vision.  He would experience these episodes two or three 
times per week in open and closed spaces.  He reported that 
depression was always present.  He said he had lost 
everything and remained isolated in his room, watching 
television and feeling unable to do anything.  He denied 
using alcohol, tobacco, or drugs.  He said he was currently 
involved in a legal dispute with his mother-in-law concerning 
an attempt to remove him from the house that he had allegedly 
built on top of her property.

It is unclear exactly why the RO increased the rating for the 
veteran's psychiatric condition to 70 percent based on this 
examination, because the veteran appeared at the examination 
to be in essentially the same state as he had been before.  
He was clean, neatly dressed and groomed, alert, and oriented 
times three.  Attention, concentration, and memory were good.  
Speech was clear and coherent.  He was not hallucinatory, 
suicidal, or homicidal.  Insight and judgment were fair, and 
he exhibited good impulse control.  The GAF score was, yet 
again, assessed to be 60.    

Perhaps the 70 percent rating was assigned because the 
veteran's mood was deemed to be depressed and anxious, and 
his affect was constricted.  The VA examiner further wrote as 
follows:

Based on the veteran's records, history 
and previous evaluations, we find that 
[he] has severe limitations of his work 
and social capabilities; and has been 
able to keep with difficulties his family 
structure and integrity.  His current 
situation regarding his housing [and] 
legal situation has made him depressed.  

In any case, despite the VA examiner's characterization of 
the veteran's limitations as "severe," the Board 
nevertheless finds that an evaluation in excess of 70 percent 
is not warranted for this period under the "old" or "new" 
Diagnostic Code 9412.  It can hardly be said that the veteran 
is virtually isolated in his community (he receives "good 
support" from his wife and children), or that he has 
symptoms which border on a gross repudiation of reality (he - 
once again - appeared alert, oriented, and attentive).  His 
continued GAF score of 60 further suggests a severity of 
psychiatric symptoms which would not demonstrably prevent him 
from working.  Indeed, he presented at the examination clean, 
neatly dressed and groomed, and coherent.

Moreover, while the veteran continued to report having 
multiple panic attacks every week, the examination report 
simply fails to reflect the gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
maintain minimal personal hygiene, disorientation to time or 
place, or memory loss which would warrant a 100 percent under 
the "new" Diagnostic Code 9412.  In summary, the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 70 percent for panic disorder 
with agoraphobia for the period beginning February 8, 2002.

II.  Low back disability

By a September 1990 rating decision, the RO granted service 
connection for lumbar paravertebral myositis, fracture of L4 
vertebral compressive by x-rays, and assigned a 10 percent 
rating from January 13, 1990.  This rating was eventually 
raised to 30 percent (by an April 2002 rating decision), but 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

Myositis is generally rated based on the limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 
5021 (2002).  The veteran's low back limitation of motion has 
been determined by the RO to warrant a 20 percent rating 
under Diagnostic Code 5292.  Under this criteria, slight 
limitation of motion in the lumbar spine warrants a 10 
percent rating; moderate limitation warrants a 20 percent 
rating; and severe limitation of motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

However, the RO has also assigned an additional, non-
schedular rating of 10 percent based on evidence of pain on 
motion.  In De Luca v. Brown 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. The CAVC held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The CAVC remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over time. The 
CAVC also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination. If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Thus, the veteran has been assigned a 30 percent rating for 
his low back disability.  However, the Board notes that when 
service connection was initially granted, the low back 
disability encompassed residuals of a compression fracture of 
the L4 vertebra with paravertebral myositis.  Following VA 
examinations in October 1997 and February 2002, the veteran 
was diagnosed as having lumbar paravertebral myositis with L4 
compression fracture, as well as anterior L3-4 disc 
herniation with secondary L4 anterosuperior limbus vertebra 
formation (based on an MRI conducted in October 1997).  The 
RO has never formally considered whether this disc herniation 
should be included when evaluating the veteran's service-
connected low back disability.  However, upon review of the 
medical evidence, the Board finds that the herniated nucleus 
pulposus is part and parcel of the service-connected low back 
disability, and should be considered when determining 
eligibility for an increased rating.  

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 
5293) changed, effective on September 23, 2002.  The veteran 
was advised of this change in a May 2003 letter from the 
Board.  Since his appeal was pending at the time the 
applicable regulation was amended, the veteran is entitled to 
consideration under whichever set of regulations - original 
or revised - provide him with a higher rating.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The original version of Diagnostic Code 5293 focuses on 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002).  A 10 
percent rating under this criteria reflects mild symptoms, 
while a 20 percent rating reflects a moderate disability with 
recurring attacks.  A 40 percent rating is assigned for 
severe disability (i.e., recurring attacks with intermittent 
relief).  

At his April 1990 VA general examination, the veteran's 
carriage, posture, and gait were normal.  He was able to 
squat, stoop, and walk on his toes and heels without 
difficulty.  Deep tendon responses were normal, and 
Babinski's and Romberg's signs were normal.  There was no 
weakness.

The veteran also underwent an orthopedic consultation in 
April 1990.   He complained of persistent lower back pain 
(exacerbated by prolonged sitting, standing, bending, and 
exposure to cold weather).  On examination, a mild limp to 
the right was noted in his gait.  There was some 
straightening of the lumbar lordosis, exquisite tenderness to 
pressure in the lumbar area, and evidence of moderate to 
severe spasm.  The veteran began VA physical therapy in May 
2000 (although this appears to have been primarily due to 
knee symptoms).  

Private medical records reflect that at an August 1991 
examination, he complained of a very delicate area in the low 
back that was very painful to light touch.  He described 
having steady pain in the "vertebral column," and said that 
the pain worsened if he was at a 45-degree angle.  He said 
that if he bent over for three minutes, the pain would become 
severe.  Regardless, according to the veteran, the pain 
worsened if he held any position for more than three minutes.  
He also said that the pain would not improve despite taking 
multiple medications.  On examination, the spine was normal 
to inspection.  There was pain to percussion in the lower 
lumbosacral area.  There was also tenderness to palpation 
over the bony area without evidence of redness.  Movement of 
the trunk seemed limited due to pain.  There was no muscle 
atrophy or involuntary movement, and strength was 5/5 all 
over.  Muscle tone was also normal.  The veteran appeared to 
have a normal posture and gait, and he could tip toe and walk 
on his heels.  Deep tendon reflexes were 2+ throughout.  

The veteran sought private outpatient treatment in September 
1991 for back pain.  Palpation of his lower lumbosacral area 
revealed a tender point and he had limited trunk movement due 
to pain.  At an October 1991 private visit, the veteran 
reported that his back pain limited his ability to sit, 
stand, or bend.  He reported that he had not been using 
medication for back pain since 1990.  He reported having 
morning stiffness, but said that this lasted for less than a 
half hour.  His lumbar spine was tender on examination.  
There was no swelling, redness, increased heat, or 
deformities.  

At a May 1992 VA examination, he complained of persistent and 
severe low back pain, worsened by prolonged sitting, 
standing, and bending for more than one minute.  The pain was 
reportedly accompanied by a tingling and numbness of the 
lower extremities.  On examination, he had erect posture with 
a normal gait and stance.  There was some straightening of 
the lumbar lordosis.   Pain to pressure with moderate to 
severe spasm of the lumbar paravertebral muscles with 
severely tender fibrotic nodules was also noted.  Movements 
were painful, but there were no radicular signs.  Neurologic 
examination was within normal limits.  

At his December 1993 Travel Board hearing, the veteran 
testified that his back condition had worsened.  He said that 
he could not play sports or with his kids as he once did.  He 
said he had difficulty picking up a trimmer or using it for 
more than 15 minutes.  He said he could stand for an hour (at 
most) and found sitting down for a while troublesome.  Even 
driving his car bothered him.  He slept on an orthopedic bed.  
He apparently could not take medication for his back because 
it counteracted psychiatric medication he was taking.  He 
therefore had to simply tolerate the pain most of the time.  
The veteran's wife confirmed that his back hurt him a lot.  
The veteran said that his back pain was constant, and would 
range from mild to severe.  He denied having stiffness and 
said he could touch his knees and bend to a 45 degree angle.  
He said he had an "average" ability to move sideways.  He 
denied experiencing any muscle spasms or tightening.  

At an October 1997 VA spine examination, the veteran 
complained of localized low back pain and occasional weakness 
of the legs.  He denied stiffness, fatigability, or lack of 
endurance.  At present, he was in no treatment.  Indeed, 
during the prior year he had not visited an emergency room or 
a private doctor due to the back condition.  He could not 
take pain killers because they apparently could not be mixed 
with his psychiatric medications.  His condition would be 
precipitated when he bent forward or did household 
activities.  Resting on the floor alleviated the condition.  
The veteran did not need to use crutches, rails, or cane to 
walk, and he had not undergone any surgery.  He was currently 
unemployed and, because of his back condition, apparently was 
unable to do household activities.  

On examination, there was no objective evidence of pain on 
motion or on any movement except backward extension.  There 
was mild lumbosacral paravertebral muscle spasm, as well as 
mild tenderness to palpation of the lumbar spine.  There was 
no evidence of weakness of the lower extremities, or any 
postural or fixed deformities of the back.  The veteran had 
diminished right ankle jerk +1 which suggested damage to the 
right S1 root.  He had diminished pinprick and full sensation 
on the left S1 dermatome of the foot.  He had normal gait 
cycle and muscle strength in the lower extremities.  There 
was no muscle atrophy.   

The examiner noted that the veteran definitely had a history 
of disc pathology on MRI, but the only objective findings on 
examination was a diminished right ankle jerk.  By an EMG 
done in November 1997, there was no evidence of 
radiculopathy.

The veteran sought VA outpatient treatment for a three-day 
history of low back pain in October 1998.  In an August 1999 
written statement, he indicated that his symptoms were 
worsening.

During an April 2000 examination, pain was felt upon 
palpation of the L3-S1 paravertebral spine.  In June 2000, 
the veteran sought VA outpatient treatment for low back pain.  
At an August 2000 outpatient visit, examination revealed 
scoliosis and lumbosacral tenderness, but no atrophies.  
There was decreased sensation to palpation over the left 
lower extremity.  The veteran appeared alert and active 
during a November 2000 outpatient visit, and lower extremity 
strength was 5/5.  Sensory was intact and straight leg 
raising was negative bilaterally.  The veteran was able to 
heel and toe walk without difficulty.  

At a February 2002 VA spine examination, the veteran stated 
that his low back pain had worsened and that he could do much 
less than he could before.  He said he had difficulty 
remaining in a sitting position for a long time.  He said he 
had been unresponsive to physical therapy.  He reported that 
he was stiff, the pain was intense, and movement was very 
difficult.  He denied having any fecal or urinary 
incontinence, radiation of pain to the lower extremities, a 
"pins and needles" sensation, numbness, or weakness of the 
lower extremities, fatigability, or lack of endurance in the 
legs.  He said there was no real relief of his low back pain, 
despite using massages, icepacks, and medicine.  He said he 
used a one-point cane and that he needed assistance to dress 
his lowers, put on shoes and socks, and bathe.  

On examination, there was tenderness to palpation and spasms 
of the L4-L5 vertebrae and paravertebral muscles.  There were 
no postural abnormalities or fixed deformity, and back 
musculature was symmetric.  There were no atrophies of the 
lower extremities.  Strength was 5/5 from L1 to S1 myotomes 
bilaterally.  Deep tendon reflexes were +2 patellar and +2 
Achilles bilaterally.  The veteran was able to move passively 
and to extend back actively against gravity.  

The evidence in this case reflects that the veteran has 
routinely sought outpatient treatment for low back symptoms.  
He has consistently complained of tenderness and pain when 
bending.  However, while there was the one episode of 
"moderate to severe spasm" noted during the May 1992 VA 
examination, the bulk of the objective evidence suggests that 
the veteran's tenderness and spasms are only of a mild 
nature.  Moreover, muscle tone and strength has generally 
been normal, and there was been no evidence of muscle atrophy 
or absent ankle jerk on objective examination.  A November 
1997 EMG revealed on evidence of radiculopathy and the 
veteran himself denied having any radiation of pain to his 
lower extremities during his February 2002 VA examination.  
In short, the evidence simply does not reflect the severe 
neurological symptoms appropriate to site of the diseased 
disc which would merit a 40 percent rating under the original 
version of Diagnostic Code 5293.  

(VA's General Counsel has instructed that the original 
version of Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, the 
veteran could not be evaluated separately under the original 
version of Diagnostic Code 5293 and Diagnostic Codes 5292 
(evaluation of limitation of motion of the lumbar spine) or 
5295 (evaluation of lumbosacral strain)). 

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be rated (preoperatively or postoperatively) on 
two alternative tracks: either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Using this track, a 60 percent rating is assigned 
when the total duration of incapacitating episodes is at 
least six weeks during the previous 12 months.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the previous 12 
months, a 40 percent rating is assigned.  When the total 
duration of incapacitating episodes is at least two weeks but 
less than four weeks during the previous 12 months, a 20 
percent rating is assigned.  A 10 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least one week but less than two weeks during the previous 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
on September 23, 2002).

In this case, a 40 percent rating under the "incapacitating 
episodes" track is not warranted.  As noted above, the 
veteran has sought outpatient treatment and (briefly) 
physical therapy for his back symptoms, and has reported that 
his back symptoms are aggravated by bending for at least 
three minutes, standing for more than an hour, doing house 
work, or driving.  Yet at his October 1997 VA spine 
examination, he indicated that he had not recently visited an 
emergency room or seen a private doctor because of back 
symptoms.  Prior to his February 2002 VA examination, his 
most recent VA outpatient visit was in November 2000, over a 
year before.  While he has reported (such as at his December 
1993 Travel Board hearing) having an occasional bout of 
"severe" back pain, the evidence simply does not reflect 
the incapacitating episodes (i.e., requiring physician-
directed bed rest) lasting at least four weeks during a one-
year period which would warrant a 40 percent rating under the 
revised Diagnostic Code 5293.

The other track under the revised Diagnostic Code 5293 must 
also be considered, however.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly (or nearly so).  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect beginning 
September 23, 2002).  (In this case, the medical record does 
not reflect that the veteran's condition has clearly distinct 
effects between spinal segments).

In any case, under the revised Diagnostic Code 5293, 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  In this regard, the Board has 
reviewed the rating criteria pertaining to diseases of the 
sciatic nerve (38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8620, 8720).  However, none of the medical records or VA 
examination reports reflect that the veteran has been 
diagnosed as having paralysis, neuritis, or neuralgia of the 
sciatic nerve, and thus an evaluation under these diagnostic 
codes would not be appropriate. 

Orthopedic disabilities - under the revised Diagnostic Code 
5293 - are also to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  In this 
regard, the Board has considered Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine.  
Under this criteria, slight limitation of motion in the 
lumbar spine warrants a 10 percent rating; moderate 
limitation warrants a 20 percent rating; and severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  (Diagnostic Code 5289 
is not for application because there is no evidence of 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002)).

At his April 1990 VA general examination, the veteran was 
able to squat, stoop, and walk on his toes and heels without 
difficulty.  At the April 1990 orthopedic consultation 
examination, flexion was to 70 degrees, extension was to 10 
degrees, lateral flexion was to 30 degrees, and rotation was 
to 40 degrees.      

At a private August 1991 examination, he could forward flex 
to 70 degrees and laterally flex to 15 degrees bilaterally.  
Movement of the trunk seemed limited due to pain, but he 
appeared to have a normal posture and gait, and he could tip 
toe and walk on his heels.  During a January 1992 private 
visit, forward flexion was to 70 degrees.  

At the May 1992 VA examination, forward flexion was to 90 
degrees, extension was to 10 degrees, lateral flexion was to 
30 degrees bilaterally and rotation was to 40 degrees 
bilaterally.  Movements were painful, but he had erect 
posture with a normal gait and stance.  At his October 1997 
VA spine examination, he had full and complete range of 
motion of the lumbar spine.  There was painful motion on 
backward extension of the lumbar spine at the end of the 
measured range of motion.  

During the June 2000 VA outpatient treatment visit, he could 
flex to 30 degrees with pain, but could extend to 60 degrees 
without pain.  At the August 2000 outpatient visit, flexion 
was to 30 degrees and extension was to 20 degrees.  At a 
November 2000 outpatient visit, the veteran was able to heel 
and toe walk without difficulty.  

At the February 2002 spine examination, the veteran could 
flex to 40 degrees (with pain beginning at that point), 
extend to 17 degrees, and laterally bend right and left to 15 
degrees.  There were no postural deformities and the veteran 
was able to move passively and to extend back actively 
against gravity.  

While the veteran appears to have had (at times) notable 
limitation of flexion in a clinical setting, the numbers 
reflected in the medical records (particularly with respect 
to extension and flexion), as well as the veteran's ability 
to routinely walk without difficulty, simply do not indicate 
the severe limitation of motion sufficient to warrant a 40 
percent rating under Diagnostic Code 5292.  

The Board acknowledges that pain on motion (particularly 
flexion) has repeatedly been noted on examination.  However, 
in the October 1997 VA spine examination report, the examiner 
noted that the veteran had displayed no fatigue, painful use, 
excess fatigability, or incoordination.  Likewise, following 
the February 2002 VA examination, the examiner specifically 
found that the veteran had no fatigue, weakness, lack of 
endurance, or weakened movement following repetitive use or 
during flare-ups.  In light of this evidence, the Board finds 
the 30 percent rating currently assigned more than adequately 
compensates for any potential functional loss due to any 
potential flare-ups of the low back disability.  In summary, 
the preponderance of the evidence reflects that a rating in 
excess of 30 percent is not warranted for the veteran's low 
back disability.

III.  Hearing loss

In a January 1991 written statement, the veteran sought an 
increased rating for, in pertinent part, bilateral hearing 
loss (a service-connected condition which was rated as 
noncompensably disabling).  

The pertinent evidence reflects that at a May 1990 VA hearing 
examination, he complained of, in pertinent part, hearing 
loss more marked on the left side.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
40
LEFT
10
15
40
35

Average pure tone thresholds were 29 decibels in the right 
ear and 25 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 92 percent in the 
left ear.  

At a May 1992 VA hearing examination, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
30
35
LEFT
10
15
25
35

Average pure tone thresholds were 21 decibels in the right 
ear and 21 decibels in the left ear.  Speech recognition 
ability was 96 percent in the right ear and 96 percent in the 
left ear.  

At his December 1993 Travel Board hearing, the veteran 
confirmed that his hearing loss had worsened, and said that 
his wife often had to raise her voice.  The veteran's mother 
testified that sometimes her son would be screaming because 
he could not hear himself talking.  

At an October 1997 VA hearing examination, the veteran 
reported more hearing difficulty in noisy and crowded 
environments.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
45
LEFT
10
10
45
45

Average pure tone thresholds were 29 decibels in the right 
ear and 28 decibels in the left ear.  Speech recognition 
ability was 100 percent in the right ear and 100 percent in 
the left ear.  

At a February 2002 VA hearing examination, the veteran 
reported having difficulty following group conversations and 
listening to the television.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
50
50
LEFT
20
35
40
40

Average pure tone thresholds were 39 decibels in the right 
ear and 34 decibels in the left ear.  Speech recognition 
ability was 100 percent in the right ear and 100 percent in 
the left ear.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII (2002).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85 (2002).

On each of the audiology tests detailed above, the hearing 
loss of both ears equated Level I in Table VI.  The 
intersection of Level I and Level I hearing in Table VII 
results in a noncompensable rating.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100, Table VII (2002).

Consideration has also been given to provisions for rating 
exceptional patterns of hearing where pure tone thresholds at 
each of the four specified frequencies is 55 decibels or 
more.  38 C.F.R. § 4.86 (2002).  In such a case, the Roman 
numeral designation is to be determined from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each 
ear is to be evaluated separately.  However, because none of 
the veteran's thresholds in the designated frequencies are at 
55 decibels or more, this regulation is inapplicable. 

Although the veteran has some hearing loss, it is simply not 
of a degree that VA may compensate.  In summary, the 
preponderance of the evidence is against assigning a 
compensable rating for the veteran's bilateral hearing loss, 
and this claim is denied.

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 



2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claims for higher ratings did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a development letter in January 1992, notice 
of a rating decision in August 1992, a development letter and 
statement of the case in June 1993, a Board remand in January 
1996, a development letter in February 1996, a development 
letter in January 2002, a supplemental statement of the case 
in April 2002, notice of a rating decision in May 2002, and a 
letter discussing the revisions to Diagnostic Code 5293 in 
May 2003.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether higher ratings could be granted, and the analysis of 
the facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate his claims. 




The Board is also satisfied that, especially by its letter of 
January 2002, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  Although this letter omitted the 
veteran's claim concerning hearing loss in the first 
paragraph,  
it did provide general information about the evidence needed 
for claims for higher ratings, and went on to specifically 
advise the veteran about the need for a contemporaneous 
audiological examination (in addition to other examinations). 

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained numerous private and VA medical records, 
as well as records from the Social Security Administration.  
The translation of numerous documents from Spanish to English 
have been obtained and reviewed by the Board as part of this 
appeal, as well.  The veteran has not indicated that there 
are any outstanding records pertinent to his claims.  In 
fact, in a document associated with the claims file in June 
2003, the veteran indicated that he had no further evidence 
or argument to present.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a general examination in April 
1990, a hearing loss examination in May 1990, and audio, 
mental disorders, and spine examinations in May 1992, October 
1997, and February 2002.  The thorough reports of these VA 
examinations have been obtained and reviewed by the Board.


On December 7, 1993, a hearing was held at the RO before the 
undersigned, who is rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to  38 U.S.C.A. § 7107(c) 
(West 2002). 

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO (which referenced the VCAA in its April 2002 
supplemental statement of the case), or to otherwise conduct 
any other development or notification actions.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

ORDER

Entitlement to an initial rating in excess of 30 percent for 
panic disorder with agoraphobia, for the period prior to 
February 8, 2002, is denied.

Entitlement to a rating in excess of 70 percent for panic 
disorder with agoraphobia, for the period from February 8, 
2002, is denied.



Entitlement to a rating in excess of 30 percent for a low 
back disability is denied.  

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.  

REMAND

By an April 2002 rating decision, the RO granted entitlement 
to a TDIU, effective from February 8, 2002.  The veteran 
indicated disagreement with the effective date assigned for 
the TDIU in a written statement associated with the claims 
file in April 2002.  Because a timely notice of disagreement 
was filed, the RO must provide the veteran and his 
representative with a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999) (When a notice of disagreement 
is filed, the Board should remand, rather than refer, for the 
issuance of a statement of the case).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

Provide the veteran and his 
representative with a statement of the 
case that conforms with 38 U.S.C.A. 
§ 7105(d)(1) (West 2002); in particular, 
one that discusses the laws and 
regulations pertaining to its assignment 
of an effective date of February 8, 2002, 
for a TDIU; a discussion of how such laws 
and regulations affect the decision; and 
a summary of the reasons for such 
decision.  Give the veteran and his 
representative an opportunity to respond 
to the statement of the case.  If, and 
only if, the veteran perfects his appeal 
with a timely submission of a substantive 
appeal, the case should be returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




                  
_________________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



